DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawing FIG. 3 is objected under 37 CFR 1.83(a) because the energy flow path matrix 280 in FIG. 3 fails to show the features described in paragraph [0025] of the specification. In paragraph [0025] of the specification, Applicant discloses “the turbocharger cannot provide power to itself” and “the battery cannot power itself”, but these disclosed features are not shown in the energy flow path matrix 280. According to the disclosure paragraph [0025] of the specification, the energy flow path matrix 280 in FIG. 3 should be amended as following:

    PNG
    media_image1.png
    281
    705
    media_image1.png
    Greyscale


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it should not include the title “HYBRID POWER SYSTEM CONTROL AND OPERATING STRATEGY BASED ON POWER SYSTEM STATE VECTOR CALCULATION” in the heading section. It should be deleted. See MPEP § 608.01(b). Also in the abstract, the phrase “is disclosed” should be amended to “are disclosed”, to correct the grammar error.
Appropriate corrections are required.

Claim Objections
In claim 3, the phrase “the receiving of the state data” should be amended to “the receiving 
In claims 4, 5 and 6, the phrase “the varying of the flow of energy” should be amended to “the varying 
In claim 8, the phrase “and wherein the calculating of the power system state vector” should be amended to “
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4, 5, 6, 9, 10 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites a limitation “a flow of energy” which causes ambiguity. It is unclear if it refers to a new flow of energy, or refers to the flow of energy introduced before. For continuing examination purpose, this limitation has been construed as “[[a]] the flow of energy”.
Claim 5 recites a limitation “a flow of energy” which causes ambiguity. It is unclear if it refers to a new flow of energy, or refers to the flow of energy introduced before. For continuing examination purpose, this limitation has been construed as “[[a]] the flow of energy”. Claim 5 also recites a limitation “a regenerative energy device using one of the drive linkages” which causes ambiguities. It is unclear if it refers to a new regenerative energy device, or refers to the “at least one regenerative energy device” introduced beforehand. It is also unclear if it refers to a new one of the drive linkages, or refers to the at least one of the drive linages introduced beforehand. For continuing examination purpose, this limitation has been construed as "[[a]] the at least one regenerative energy device using the at least one of the drive linkages”.
Claim 6 recites a limitation “one of the drive linkages” which causes ambiguity. It is unclear if it refers to a new one of the drive linkages, or refers to the at least one of the drive linages introduced beforehand. For continuing examination purpose, this limitation has been construed as "the at least one of the drive linkages”.
Claim 9 recites a limitation “a plurality of the energy devices” which causes ambiguity. It is unclear if it refers to new energy devices, or refers to the “plurality of the energy devices” introduced beforehand. For continuing examination purpose, this limitation has been construed as "[[a]] the plurality of the energy devices”. Claim 9 also recites a limitation “the requested power” which lacks sufficient antecedent basis. For continuing examination purpose, this limitation has been construed as "a requested power”. Claim 10 depends on claim 9 and has inherited the deficiency. Therefore claim 10 is also rejected.
Claim 10 recites a limitation “limiting requested power from at least one of the plurality of energy devices” which causes ambiguities. It is unclear if the recited “requested power” refers to a new request power, or refers to the “requested power” introduced beforehand. It is also unclear if the recited “at least one of the plurality of energy devices” refers to a new one of the energy devices, or refers to the “at least one of the plurality of energy devices” introduced beforehand. For continuing examination purpose, this limitation has been construed as " limiting the requested power from or more of the plurality of energy devices”.
Claim 16 recites a limitation “one of the electronically controlled drive linkages includes a continuously variable transmission coupling the turbocharger to the combustion engine”. It is also unclear if the recited “one of the electronically controlled drive linkages” refers to a new one of the electronically controlled drive linkages, or refers to the “at least one of the electronically controlled drive linkages” introduced beforehand. For continuing examination purpose, this limitation has been construed as "the at least one of the electronically controlled drive linkages includes a continuously variable transmission coupling the turbocharger to the combustion engine”.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
Claims 1-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of copending Application No. 17/126,788 (hereinafter as “App_788”). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
	Table has been created below to compare claims 1-20 of the instant application and claims 1-20 of the App_788.

Instant application 
App_788
1. A method of controlling a hybrid power system comprising: receiving state data for each of a plurality of energy devices coupled by drive linkages in the hybrid power system; determining an energy demand of at least one of the plurality of energy devices based on the state data; calculating a power system state vector based on the determined energy demand and on a stored data array defined by a hardware configuration of the hybrid power system; producing a power request based on the power system state vector; and varying a flow of energy amongst the plurality of energy devices using at least one of the drive linkages based on the power request.

2. The method of claim 1 wherein the plurality of energy devices includes a combustion engine and at least one regenerative energy device.

3. The method of claim 2 wherein the receiving of the state data further includes: receiving state data indicative of whether the combustion engine is in an accelerating mode, a non-accelerating mode, a braking mode, or a starting mode; and receiving state data indicative of a state of charge of the at least one regenerative energy device.

4. The method of claim 3 wherein the varying of the flow of energy includes initiating or increasing a flow of energy to the combustion engine in the accelerating mode.

5. The method of claim 3 wherein the varying of the flow of energy includes initiating or increasing a flow of energy from the combustion engine in the braking mode to a regenerative energy device using one of the drive linkages.

6. The method of claim 2 wherein the varying of the flow of energy includes varying the flow of energy using a continuously variable transmission of one of the drive linkages.

7. The method of claim 1 wherein the stored data array includes an energy flow path matrix having a power supply axis and a power demand axis.

8. The method of claim 7 further comprising determining an energy demand vector, and calculating an energy supply vector based on the energy demand vector and the energy flow path matrix, and wherein the calculating of the power system state vector includes calculating the power system state vector based on the energy demand vector and the energy supply vector.

9. The method of claim 8 wherein the power request is one of a plurality of power requests requesting power from a plurality of the energy devices, and further comprising splitting the requested power according to a desired power split ratio.

10. The method of claim 9 further comprising limiting requested power from at least one of the plurality of energy devices.

11. A hybrid power system comprising: a plurality of energy devices; electronically controlled drive linkages connecting amongst the plurality of energy devices; an energy flow controller structured to: receive state data for each of the plurality of energy devices; determine an energy demand of at least one of the plurality of energy devices based on the state data; calculate a power system state vector based on the determined energy demand and on a stored data array defined by a hardware configuration of the hybrid power system; produce a power request based on the power system state vector; and vary a flow of energy amongst the plurality of energy devices using at least one of the electronically controlled drive linkages based on the power request.

12. The hybrid power system of claim 11 wherein the stored data array includes an energy flow path matrix having a power supply axis and a power demand axis.

13. The hybrid power system of claim 12 wherein the energy flow controller is further structured to determine an energy demand vector, and to calculate an energy supply vector based on the energy demand vector and the energy flow path matrix.

14. The hybrid power system of claim 13 wherein the energy flow controller is further structured to calculate the power system state vector based on the energy demand vector and the energy supply vector.

15. The hybrid power system of claim 11 wherein the energy flow controller includes a supervisory controller structured to output the power request to a supervised controller in control communication with each of the electronically controlled drive linkages.

16. The hybrid power system of claim 11 wherein: the plurality of energy devices includes a combustion engine, a motor- generator unit, a flywheel, and a turbocharger; and one of the electronically controlled drive linkages includes a continuously variable transmission coupling the turbocharger to the combustion engine.

17. A power control system for a hybrid power system including a plurality of energy devices and electronically controlled drive linkages connecting amongst the plurality of energy devices, the power control system comprising: a computer readable memory storing a data array defined by a hardware configuration of the hybrid power system; an energy flow controller in communication with the computer readable memory and structured to: receive state data for each of the plurality of energy devices, the state data defining an energy demand vector in the hybrid power system; calculate a power system state vector based on the energy demand vector and the stored data array; and output a power request from the energy flow controller to a supervised controller to vary a flow of energy amongst the plurality of energy devices using at least one of the electronically controlled drive linkages.

18. The power control system of claim 17 wherein: the stored data array includes an energy flow path matrix having a power supply axis and a power demand axis; and the energy flow controller is further structured to calculate the power system state vector based on a product of the energy demand vector and the energy flow path matrix.

19. The power control system of claim 18 wherein the energy flow controller is further structured to calculate an energy supply vector based on the energy demand vector and the energy flow path matrix.

20. The power control system of claim 19 wherein the outputted power request includes a power request split according to a desired power split ratio between two regenerative energy devices in the hybrid power system.

1. A method of controlling a hybrid power system comprising: receiving state data for each of a plurality of energy devices coupled by drive linkages in the hybrid power system; determining an energy demand of at least one of the plurality of energy devices based on the state data; calculating a power system state vector based on the determined energy demand and on a stored data array defined by a hardware configuration of the hybrid power system; producing a power request based on the power system state vector; and varying a flow of energy amongst the plurality of energy devices using at least one of the drive linkages based on the power request.


2. The method of claim 1 wherein the plurality of energy devices includes a combustion engine and at least one regenerative energy device.

3. The method of claim 2 wherein the receiving of the state data further includes: receiving state data indicative of whether the combustion engine is in an accelerating mode, a non-accelerating mode, a braking mode, or a starting mode; and receiving state data indicative of a state of charge of the at least one regenerative energy device.

4. The method of claim 3 wherein the varying of the flow of energy includes initiating or increasing a flow of energy to the combustion engine in the accelerating mode.

5. The method of claim 3 wherein the varying of the flow of energy includes initiating or increasing a flow of energy from the combustion engine in the braking mode to a regenerative energy device using one of the drive linkages.

6. The method of claim 2 wherein the varying of the flow of energy includes varying the flow of energy using a continuously variable transmission of one of the drive linkages.


7. The method of claim 1 wherein the stored data array includes an energy flow path matrix having a power supply axis and a power demand axis.

8. The method of claim 7 further comprising determining an energy demand vector, and calculating an energy supply vector based on the energy demand vector and the energy flow path matrix, and wherein the calculating of the power system state vector includes calculating the power system state vector based on the energy demand vector and the energy supply vector.

9. The method of claim 8 wherein the power request is one of a plurality of power requests requesting power from a plurality of the energy devices, and further comprising splitting the requested power according to a desired power split ratio.

10. The method of claim 9 further comprising limiting requested power from at least one of the plurality of energy devices.

11. A hybrid power system comprising: a plurality of energy devices; electronically controlled drive linkages connecting amongst the plurality of energy devices; an energy flow controller structured to: receive state data for each of the plurality of energy devices; determine an energy demand of at least one of the plurality of energy devices based on the state data; calculate a power system state vector based on the determined energy demand and on a stored data array defined by a hardware configuration of the hybrid power system; produce a power request based on the power system state vector; and vary a flow of energy amongst the plurality of energy devices using at least one of the electronically controlled drive linkages based on the power request.


12. The hybrid power system of claim 11 wherein the stored data array includes an energy flow path matrix having a power supply axis and a power demand axis.

13. The hybrid power system of claim 12 wherein the energy flow controller is further structured to determine an energy demand vector, and to calculate an energy supply vector based on the energy demand vector and the energy flow path matrix.

14. The hybrid power system of claim 13 wherein the energy flow controller is further structured to calculate the power system state vector based on the energy demand vector and the energy supply vector.

15. The hybrid power system of claim 11 wherein the energy flow controller includes a supervisory controller structured to output the power request to a supervised controller in control communication with each of the electronically controlled drive linkages.

16. The hybrid power system of claim 11 wherein: the plurality of energy devices includes a combustion engine, a motor- generator unit, a flywheel, and a turbocharger; and one of the electronically controlled drive linkages includes a continuously variable transmission coupling the turbocharger to the combustion engine.

17. A power control system for a hybrid power system including a plurality of energy devices and electronically controlled drive linkages connecting amongst the plurality of energy devices, the power control system comprising: a computer readable memory storing a data array defined by a hardware configuration of the hybrid power system; an energy flow controller in communication with the computer readable memory and structured to: receive state data for each of the plurality of energy devices, the state data defining an energy demand vector in the hybrid power system; calculate a power system state vector based on the energy demand vector and the stored data array; and output a power request from the energy flow controller to a supervised controller to vary a flow of energy amongst the plurality of energy devices using at least one of the electronically controlled drive linkages.


18. The power control system of claim 17 wherein: the stored data array includes an energy flow path matrix having a power supply axis and a power demand axis; and the energy flow controller is further structured to calculate the power system state vector based on a product of the energy demand vector and the energy flow path matrix.

19. The power control system of claim 18 wherein the energy flow controller is further structured to calculate an energy supply vector based on the energy demand vector and the energy flow path matrix.

20. The power control system of claim 19 wherein the outputted power request includes a power request split according to a desired power split ratio between two regenerative energy devices in the hybrid power system.     
            


As illustrated in the table above, claims 1-20 of App_788 are identical to claims 1-20 of the instant application.
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 6, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over He (US 2012/0197472 A1, hereinafter as “He”) in view of Totani (US 2014/0097684 A1, hereinafter as “Totani”). 
Regarding claim 1, He teaches:
A method of controlling a hybrid power system ([0003]: He teaches “powertrain and method of a kinetic hybrid vehicle”) comprising:
receiving state data (FIG. 8 and [0141]: “The interface to the system 62 may contain a series of sensors generating signals to the ECU 60, including sensors to detect RPM of various ports of the CVT, the engine load, and the state of charge of the battery pack 05, and etc.”; And [0183]: “The system continually reads in inputs from sensors in its interface 62 or from the vehicle's ECU 60 to evaluate whether the operator's intent is for the vehicle to remain stationary”.) for each of a plurality of energy devices (FIG. 10a and [0123]: engine 20, flywheel 10, motor/generators 01 and 02, and battery 05) coupled by drive linkages (FIG. 10a and [0123]: gear set 12, gear set 17, clutch 22) in the hybrid power system (the hybrid vehicle power system in FIG. 10a) ;
determining an energy demand of at least one of the plurality of energy devices based on the state data (FIG.s 11a-11m and [0126-0131]: based on if the vehicle is in an acceleration state, a cruise state or a deceleration state, the energy demand of the engine, motor/generator or the flywheel is determined. For example, in the start engine state shown in FIG. 9d, the energy demand of the engine is determined, which is needed to start the engine);
producing a power request (FIG.s 11a-11m and [0126-0131]: when the vehicle is in different state, different power is needed from the engine, the motor/generator and the flywheel, therefore a power request is produced for the engine, the motor/generator and the flywheel so the vehicle can work properly in the intended state); and
varying a flow of energy amongst the plurality of energy devices using at least one of the drive linkages based on the power request (FIG.s 11a-11m and [0126-0131]: based on the power request, the energy is flow differently in different vehicle’s state amongst the engine, the flywheel and the motor/generators using the gear set 12, gear set 17, clutch 22).
He teaches all the limitations except calculating a power system state vector based on the determined energy demand and on a stored data array defined by a hardware configuration of the hybrid power system; and producing a power request based on the power system state vector.
However, Totani teaches in an analogous art: 
calculating a power system state vector (FIG.s 3 and 4, and [0061]: the power usage states of different power sources are determined/calculated for different modes. The power usage states of multiple power sources, which include multiple values each associated with corresponding power source, forms a power system state vector. The power systems state vector is determined/calculated based on an energy demand in a different mode, and the data array 120 in FIG. 4) based on an energy demand and on a stored data array (the data array 120 in FIG. 4) defined by a hardware configuration of the power system (FIG.s 3 and 4, and [0061]: the data array 120 is a stored table defined by a hardware configuration of the power system, to decide which power sources to use in which mode);
Since the power system state vector taught by Totani tells which power sources to use in a certain operation mode, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified He based on the teaching of Totani, to make the method to further comprise calculating a power system state vector based on the determined energy demand and on a stored data array defined by a hardware configuration of the hybrid power system; and producing a power request based on the power system state vector. One of ordinary skill in the art would have been motivated to do this modification since it can help “providing power from power sources to power consuming devices”, as Totani teaches in [0001]. 

Regarding claim 2, He-Totani teach all the limitations of claim 1.
He further teaches:
the plurality of energy devices includes a combustion engine (engine 20) and at least one regenerative energy device (flywheel 10 and battery 05).

Regarding claim 3, He-Totani teach all the limitations of claim 2.
He further teaches:
receiving state data indicative of whether the combustion engine is in an accelerating mode (FIG.s 11c, 11d), a non-accelerating mode (FIG.s 11e, 11f, 11g), a braking mode (FIG.s 11h, 11i), or a starting mode (FIG. 11b); and
receiving state data indicative of a state of charge of the at least one regenerative energy device (0183: “… allows the battery pack to be charged if SOC is too low when the vehicle is stationary”. This teaches to sense and receive the state of charge data for the battery 05).

Regarding claim 4, He-Totani teach all the limitations of claim 3.
He further teaches:
the varying the flow of energy includes initiating or increasing the flow of energy to the combustion engine in the accelerating mode (as shown in FIG.11d, in the accelerating mode, the flywheel and motors M1 and M2 all output power to increase a flow of energy to the engine).

Regarding claim 6, He-Totani teach all the limitations of claim 2.
He further teaches:
the varying the flow of energy includes varying the flow of energy using a continuously variable transmission of the at least one of the drive linkages (gear set 12 as described in [0073]).

Claim 11 recites a hybrid power system to conduct the operation steps of the method in claim 1 with patentably the same limitations. Therefore claim 11 is rejected for the same reason recited in the rejection of claim 1.

Claim 17 recites a power control system to conduct the operation steps of the method in claim 1 with patentably the same limitations. Therefore claim 17 is rejected for the same reason recited in the rejection of claim 1.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over He in view of Totani, and in further view of Severinsky (US 2001/0039230 A1, hereinafter as “Severinsky”). 
Regarding claim 5, He-Totani teach all the limitations of claim 3, but don’t teach the varying of the flow of energy includes initiating or increasing the flow of energy from the combustion engine in the braking mode to the at least one regenerative energy device using the at least one of the drive linkages.
However, Severinsky teaches in an analogous art: 
initiating or increasing the flow of energy from the combustion engine in the braking mode to the at least one regenerative energy device ([0208]: “where the vehicle's torque requirements are less than the torque then being produced by the engine, e.g., during coasting, on downhills or during braking, the excess engine torque is used to charge the batteries”. This teaches to initiate a flow of energy from the engine to charge the batteries during the braking mode).
Since the engine in He is coupled to the power system by the drive linkages, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified He-Totani based on the teaching of Severinsky, to make the method wherein the varying of the flow of energy includes initiating or increasing the flow of energy from the combustion engine in the braking mode to the at least one regenerative energy device using the at least one of the drive linkages. One of ordinary skill in the art would have been motivated to do this modification since it can help “achieving substantially improved fuel economy and reduced pollutant emissions”, as Severinsky teaches in [0002].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over He in view of Totani, and in further view of ARNOLD (US 2019/0114724 A1, hereinafter as “ARNOLD”). 
Regarding claim 15, He-Totani teach all the limitations of claim 11, but don’t teach the energy flow controller includes a supervisory controller structured to output the power request to a supervised controller in control communication with each of the electronically controlled drive linkages.
However, ARNOLD teaches in an analogous art:
a supervisory controller ([0008]: “control device”)  structured to output the power request to a supervised controller ([0008]: “closed-loop controller”) in control communication with each of the electronically controlled generators ([0008]: “Each energy generator also comprises a closed-loop controller for controlling the energy generator. The energy supply system comprises a control device for coordinated control of the closed-loop controllers, wherein said control device first detects an energy supply demand for providing energy in the form of heat and/or cold and/or electrical energy”; And [0009]: “the control device outputs a switch-on request to the corresponding closed-loop controller”. All these teach that a supervisory controller sends power request to a supervised/(closed-loop) controller which controls the corresponding energy generator).
Since He teaches to control the drive linkages to control the operation of the energy devices, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified He-Totani based on the teaching of ARNOLD, to make the hybrid power system wherein the energy flow controller includes a supervisory controller structured to output the power request to a supervised controller in control communication with each of the electronically controlled drive linkages. One of ordinary skill in the art would have been motivated to do this modification since it can help “optimally control a plurality of different multivalent energy supply systems”, as ARNOLD teaches in [0027]. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over He in view of Totani, and in further view of VanDyne (US 2011/0214422 A1, hereinafter as “VanDyne”). 
Regarding claim 16, He-Totani teach all the limitations of claim 11.
He further teaches:
the plurality of energy devices includes a combustion engine (engine 20), a motor-generator unit (motor/generator 01 or 02), a flywheel (flywheel 10).
He-Totani teach all the limitations except the plurality of energy devices also includes a turbocharger; and the at least one of the electronically controlled drive linkages includes a continuously variable transmission coupling the turbocharger to the combustion engine.
However, VanDyne teaches in an analogous art: 
a turbocharger (turbocharger 104 in FIG. 1); and
the at least one of the electronically controlled drive linkages includes a continuously variable transmission (transmission 110 in FIG. 1. [0050]: “the transmission ratio of transmission 110 can be adjusted …”) coupling the turbocharger to the combustion engine (FIG. 1: transmission 110 couples turbocharger 104 to engine 102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified He-Totani based on the teaching of VanDyne, to make the hybrid power system wherein the plurality of energy devices also includes a turbocharger; and the at least one of the electronically controlled drive linkages includes a continuously variable transmission coupling the turbocharger to the combustion engine. One of ordinary skill in the art would have been motivated to do this modification since it can help provide “sufficient rotational speed” from the engine to the turbocharger, as VanDyne teaches in [0050].

Allowable Subject Matter
Claims 7-10, 12-14 and 18-20 are objected to as being dependent upon a rejected base claims, but would be allowable if claims 7, 12 and 18 are rewritten in independent form including all of the limitations of the base claim and any intervening claims, and claims 7-10, 12-14 and 18-20 are amended to overcome the 112(b) rejections and objections set forth in this Office action.

Reason For Allowance
Regarding claim 7 (similarly for claims 12 and 18), claim 7 depends on claim 1. He (US 2012/0197472 A1) and Totani (US 2014/0097684 A1) together teach all the limitations of claim 1. Claim 7 recites additional limitations “wherein the stored data array includes an energy flow path matrix having a power supply axis and a power demand axis”. No prior arts have been found to, individually or in combination, teach or suggest these additional limitations in the context of other limitations in claim 1. Therefore, claim 7 (and similarly claims 12 and 18) are allowed. Claims 8-10, 13-14 and 19-20 depend on claims 7, 12 and 18 respectively, and are therefore also allowed.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
McCabe (US 2015/0005971 A1): teaches a method to distribute power resources within a power network.
Atkins (US 2014/0103761 A1): teaches a hybrid power system to store and release kinetic energy to and from a flywheel coupled to a variable ratio transmission.
Bullock (US 6170587 B1): teaches a hybrid power system comprising a power splitting mechanical transmission.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES CAI/Examiner, Art Unit 2115